DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 8, 11, 12, 14, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2018/0084569) in view of Taniguchi et al. (US 2019/0068324).
Referring to Claim 1, Li teaches a wireless peripheral for wireless communication with a master device 106 (fig. 1), the wireless peripheral comprising a first peripheral device 108 (fig. 1) and a second peripheral device 110 (fig. 1), wherein:
at least one of the first peripheral device and the second peripheral device is arranged to communicate with the master device by transmitting and receiving first wireless signals conveying first packets (see 102 of fig. 1) occupying transmit and receive time slots (paragraph 24 noting S2B piconet schedule);
the first peripheral device and the second peripheral device are arranged to communicate with each other by transmitting and receiving second wireless signals 
Li does not teach at least one of the time slots including an inter-frame space and two devices arranged to communicate with each other by transmitting and receiving wireless signals conveying packets with the inter-frame space. Taniguchi teaches at least one of the time slots including an inter-frame space and two devices arranged to communicate with each other by transmitting and receiving wireless signals conveying packets with the inter-frame space (paragraph 62 which shows transmitting ACK/NACK packets within a short inter frame space time). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Taniguchi to the device of Li in order to maximize the efficiency of error correction to ensure reliable communications between peripherals.
Claim 12 has similar limitations as claim 1.
Referring to Claims 3 and 14, Li also teaches the first peripheral device and the second peripheral device are arranged to communicate with the master device according to one of Bluetooth basic rate standard and Bluetooth enhanced data rate standard and wherein the first packets are packet types defined according to at least one of the Bluetooth basic rate standard and the Bluetooth enhanced data rate standard (paragraph 41 which shows two different Bluetooth formats).
Referring to Claims 6 and 17, Li also teaches wherein the second packets including one or more of handshake packets, data packets, and voice packets (paragraph 21 showing data packets).

Referring to Claim 11, Li also teaches the first and second wireless signals occupying different radio frequency channels (paragraph 20 showing different piconets and communication channels).

Claims 2 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li and Taniguchi and further in view of Zaitsev (US 2017/0318070).
Referring to Claims 2 and 13, the combination of Li and Taniguchi does not teach the first packets comprising audio stream data and the second packets comprising a subset of said audio stream data. Zaitsev teaches the first packets comprising audio stream data and the second packets comprising a subset of said audio stream data (paragraph 67). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Zaitsev to the modified device of Li and Taniguchi in order to more efficiently communicate data to multiple devices.

Claims 4, 5, 10, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li and Taniguchi and further in view of Srivastava et al. (US 2020/0252993).
Referring to Claims 4 and 15, Li teaches wherein at any given time only one of the first peripheral device and the second peripheral device is arranged to communicate with the master device (see 102 of fig. 1). The combination of Li and Taniguchi does not 
Referring to Claims 5 and 16, Srivastava also teaches the first and second peripheral device comprising unique first and second private addresses respectively for pairing between themselves (paragraph 73 noting MAC addresses), and the first peripheral device or the second peripheral device pairs with the master device using a virtual address distinct from the first and second private addresses, the virtual address being switchable between the first peripheral device and the second peripheral device (paragraph 57 noting Bluetooth device address).
Referring to Claim 10, Taniguchi teaches transmit and receive voice packets within the inter frame space within both the transmit and receive time slots of the master device (paragraph 62). Srivastava teaches the first and second peripheral device arranged to transmit and receive voice packets (paragraph 59). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Srivastava to the modified device of Li and Taniguchi in order to better maintain high audio quality.

Claims 7, 9, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Russo et al. (US 9,492,741).
Referring to Claims 7 and 18, the combination of Li and Taniguchi does not teach the first peripheral and second peripheral device transmitting and receiving the handshake packets in inter frame space corresponding to transmit time slots of the master device. Russo teaches the first peripheral and second peripheral device transmitting and receiving the handshake packets in inter frame space corresponding to transmit time slots of the master device (see col. 18, lines 31-49). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Russo to the modified device of Li and Taniguchi in order to better maintain reliable packet communications.
Referring to Claims 9 and 20, Russo also teaches the handshake and data packets concatenated (see col. 18, line 58 to col. 19, line 5 noting DACK and ACK packets interconnected).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE YUN whose telephone number is (571)272-7860.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 5712727882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.